19-36300-cgm           Doc 346       Filed 10/15/19 Entered 10/15/19 14:45:17                       Main Document
                                                   Pg 1 of 2


                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF NEW YORK

 In re:                                                                    Chapter 11

 BARNEYS NEW YORK, INC., et al.,1                                          Case No. 19-36300 (CGM)
                                                                           (Jointly Administered)


                                      Debtors.

                                                       /

                             SUPPLEMENTAL DECLARATION OF
                         DAVID MACGREEVEY OF ALIXPARTNERS, LLP

          Pursuant to 28 U.S.C. § 1746, I, David MacGreevey, state under penalty of perjury, that:

          1.       I am a Managing Director of AlixPartners, LLP (“AlixPartners”), which has a place

 of business at 909 Third Avenue, Floor 30, New York, New York 10022.

          2.       Except as otherwise noted, I have personal knowledge of the matters set forth herein

 and, if called as a witness, would testify competently thereto.

          3.       I am filing this supplemental declaration to supplement the disclosures that were

 included in my original declaration dated September 11, 2019 [ECF No. 234].

          4.       Unless otherwise noted, references to AP below collectively refer to AlixPartners,

 AP Holdings and each of their respective subsidiaries. AlixPartners would like to disclose the

 following:

                   •        Peoples Gas, a utility provider to the Debtors, is a vendor and related party
                            to current and former AP clients in matters unrelated to the Debtors.
                            Peoples Gas is a former employer of a current AP employee.

                   •        Equinox Holdings, Inc., a contract party to the Debtors, provides discounted
                            gym memberships to AP employees.



 1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
 Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 575
 Fifth Avenue, New York, New York 10017.
19-36300-cgm      Doc 346     Filed 10/15/19 Entered 10/15/19 14:45:17            Main Document
                                            Pg 2 of 2


        5.      AlixPartners does not believe that the supplemental disclosures above impact its

 disinterestedness. I continue to reserve the right to supplement AlixPartners’ disclosures in the

 event that AlixPartners learns of any additional connections that require disclosure. If any new

 material relevant facts or relationships are discovered or arise, AlixPartners will promptly file a

 supplemental declaration pursuant to Bankruptcy Rule 2014(a).

        I declare under penalty of perjury pursuant to 28 U.S.C. §1746 that the foregoing is true

 and correct.


 Dated: October 15, 2019                          AlixPartners, LLP



                                                  /s/ David MacGreevey
                                                  David MacGreevey
                                                  Managing Director




                                                 2
